Claimant has appealed from a decision of the State Industrial Board denying compensation for permanent total disability. Claimant was injured December 6, 1928, and received an award for twenty-five per cent loss of use of the right hand in addition to a period of protracted disability. There is a dispute in the medical testimony as to whether or not the accident activated pulmonary tuberculosis. The Board’s decision on that question is final. However, in this case claimant asked permission to introduce further medical testimony and his request was denied. In the opinion of the court the Board should have received this testimony. The decision is, therefore, reversed on the law and facts, with costs against the State Industrial Board, and the matter remitted for the purpose of affording claimant an opportunity to produce Dr. Greenberg and Dr. Rappaport as witnesses. All parties may offer such additional evidence as may be advised. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur. [See post, p. 921.]